Title: To James Madison from Thomas Jefferson, 1 September 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sep. 1. 07.

I think with you we had better send to Algiers some of the losing articles in order to secure peace there while it is uncertain elsewhere.  While war with England is probable every thing leading to it with any other nation should be avoided, except with Spain.  As to her, I think it the precise moment when we should declare to the French government that we will instantly seise on the Floridas as reprisal for the spoliations denied us, and that if by a given day they are paid to us we will restore all East of the Perdido & hold the rest subject to amicable decision: otherwise we will hold them for ever as compensation for the spoliations.  This to be a subject of consideration when we assemble.
One reason for suggesting a discontinuance of the daily post was that it is not kept up by contract, but at the expence of the US, but the principal reason was to avoid giving ground for clamor.  The general idea is that those who recieve annual compensations should be constantly at their posts.  Our constituents might not in the first moment consider 1.  that we all have property to take care of, which we cannot abandon for temporary salaries: 2.  that we have health to take care of which at this season cannot be preserved at Washington.  3.  That while at our separate homes our public duties are fully executed, and at much greater personal labour than while we are together when a short conference saves a long letter.  I am aware that in the present crisis some incident might turn up where a day’s delay might infinitely overweigh a month’s expence of the daily post.  Affectte. salutns.

Th: Jefferson

